Citation Nr: 0520752	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-14 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased (compensable) rating for the 
residuals of malaria.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from April 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  At the request of the appellant, he was 
scheduled to appear at a hearing to be held at the RO before 
a traveling Veterans Law Judge from the Board on June 13, 
2005.  The appellant did not appear for the scheduled 
hearing.  He has not explained why he failed to appear or 
requested that the hearing be rescheduled.  Therefore, his 
hearing request is considered withdrawn.  

The April 2002 rating decision which is the subject of this 
appeal also denied service connection for depression.  The 
appellant did not initiate, nor has he pursued, an appeal 
with respect to this issue.  


FINDINGS OF FACT

1.  The appellant does not have PTSD.  

2.  The service-connected malaria is not currently active; 
relapses have not been confirmed by the presence of malarial 
parasites in blood smears; and there is no current liver or 
spleen damage.  




CONCLUSIONS OF LAW

1.  Entitlement to service connection for PTSD is not 
established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).  

2.  The requirements for a compensable rating for the 
residuals of malaria have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.88b, Diagnostic Code 
6304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).    

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplement thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence on 
his behalf, and the evidence that the appellant should submit 
if he did not desire the RO to obtain the evidence on his 
behalf.  See, e.g., the letter addressed to the appellant by 
the RO dated March 4, 2002.  In that letter, the RO 
specifically informed the appellant of what the evidence must 
show in order to support the claims.  The appellant was also 
asked to inform the RO of any additional evidence which he 
thought would support his claims, so that the RO could 
attempt to obtain this additional evidence for him.  The 
veteran was also requested to complete and return a PTSD 
questionnaire to support his claim seeking service connection 
for PTSD.  Moreover, since the veteran was informed of the 
evidence that would be pertinent to his claims and requested 
to submit such evidence or provide the information necessary 
to enable the RO to obtain such evidence, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  Therefore, 
to this extent, the Board is satisfied that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the appellant has been accorded a VA examination in 
connection with the current increased rating claim, and 
private medical records have been obtained along with a 
written statement from the appellant's private physician.  
Neither the appellant nor his representative has identified 
any additional evidence which could be obtained to 
substantiate the present claims, and the Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issues were initially 
adjudicated by the RO in April 2002, after the VCAA 
notification letter was issued in March 2002.  Subsequently, 
additional evidence was received from the appellant, and the 
increased rating claim was last adjudicated in June 2004.  
There is no indication or reason to believe that that the 
ultimate decision of the RO on the merits of these claims 
would have been different had initial adjudication been 
preceded by complete VCAA notification and development.  In 
sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of these claims were 
harmless.  Therefore, in the Board's opinion, there is no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

A.  Service Connection for PTSD:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Entitlement to service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  Cf. 38 C.F.R. 
§ 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In the present case, the appellant served in the U.S. Marine 
Corps as a machine gun crewman during World War II.  He 
served in the Pacific Theater, where he incurred the malaria 
for which service connection has been established.  Given the 
circumstances of his active service, it is highly probable 
that the appellant engaged in combat with the enemy.  

However, the appellant has not responded to requests by the 
RO that he submit specific information concerning any 
stressor events which may have occurred in service.  His only 
comment was the statement on his September 2002 substantive 
appeal that he was "depressed from memories of my war 
experiences, combat related."  The Court has said that the 
duty to assist is not a one-way street.  If the veteran 
wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence  Wood v. Derwinski, 1 Vet. 
App. 191 (1991) and Hayes v. Brown, 5 Vet. App. 60, 68 
(1993).  Thanks to the appellant's limited cooperation, it 
has not been possible to identify, much less verify, any 
specific stressor event which occurred in service.  

In addition, the appellant has submitted copies of his 
private medical records dating from September 1998 to January 
2002 in support of this claim.  These medical records 
indicate that he has recently been prescribed medications by 
his private physician for depression.  None of these records 
show or even suggest that he has PTSD.  In addition, there is 
no other competent evidence of PTSD.  

Under these circumstances, the Board must conclude that a 
preponderance of the evidence is against the claim.  
Accordingly, this claim will be denied.  

B.  Increased (Compensable) Rating for Malaria:

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In every instance in which the Rating Schedule does not 
provide for a zero percent evaluation under a particular 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

The Rating Schedule provides that, as an active disease, 
malaria will be rated 100 percent disabling.  Thereafter, 
rate residuals such as liver or spleen damage under the 
appropriate system.  NOTE:  The diagnosis of malaria depends 
upon the identification of the malarial parasites in blood 
smears.  If the veteran served in an endemic area and 
presents signs and symptoms compatible with malaria, the 
diagnosis may be based on clinical grounds alone.  Relapses 
must be confirmed by the presence of malarial parasites in 
blood smears.  38 C.F.R. § 4.88b, Diagnostic Code 6304.  

By rating action dated in February 1946, service connection 
was granted for malaria.  This disability has been rated 
50 percent disabling from October 1945; 10 percent disabling 
from July 1947; and noncompensably disabling from August 
1948.  The current claim seeking a compensable rating for 
malaria was received in February 2002.  In his September 2002 
substantive appeal the appellant stated that he has been sick 
twice a year from the residuals of malaria.  

In May 2004, a private physician submitted a written 
statement in which he declared that the appellant had a 
history of residual malaria but he did not identify any such 
residual.  Extensive medical records dating from September 
1998 to January 2002 pertaining to this physicians treatment 
of the veteran reflect complaints by the appellant in 
December 1999 of congestion, cough, sweats, and chills which 
were attributed by his private physician to acute bronchitis.  
There is no indication at all in these medical records of 
spleen or liver damage, nor has the presence of malarial 
parasites been confirmed in blood smears.  In fact, none of 
these records show that any of the veteran's complaints or 
symptoms were attributed to malaria.  

The appellant was accorded an official VA medical examination 
in March 2002.  He told the VA examiner that he has 
experienced malarial attacks twice a year since 1945 in which 
he was incapacitated with hot flashes, generalized sweating, 
and severe weakness.  He reported that, during these attacks, 
he was totally incapacitated for three days during which he 
stayed in bed, gradually stabilizing to normal over the next 
few days and weeks.  He said that he had stopped taking 
Atabrine 10 years ago because it was ineffective in 
preventing or shortening these malarial attacks.  

Physical examination of the appellant in March 2002 indicated 
that he was alert and in no acute distress with normal vital 
signs.  He was 70.5 inches tall and weighed 211 pounds.  His 
lungs produced clear vesicular sounds with normal excursion; 
cough was congested and nonproductive.  The appellant's skin 
was of normal color, warmth, and texture.  The VA examiner 
reported no findings of either spleen or liver damage, and he 
felt that no diagnostic tests were warranted.  The diagnosis 
was malaria, and the VA examiner commented that the appellant 
reported flare-ups during the entire 59 years since his first 
malarial attack which have not abated or resolved.  He 
strongly felt that this life-long diagnosis of malaria had 
prevented him from obtaining his preferred type of gainful 
employment as a policeman.  

A longitudinal review of the evidentiary record indicates 
that the appellant's malaria has been considered to be 
inactive for more than 50 years.  There is no current medical 
evidence of liver or spleen damage, and the appellant's 
claimed relapses have never been confirmed by the presence of 
malarial parasites in blood smears, although he was informed 
that this evidence was necessary to support his claim.  His 
private medical records reflect no treatment for malarial 
relapses despite the physician's May 2004 letter.  The 
requirements for a compensable rating under Diagnostic Code 
6304 of the Rating Schedule are not met at the present time.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

Under these circumstances, a preponderance of the evidence is 
unfavorable to the claim, and the appeal seeking a 
compensable rating for the residuals of malaria will be 
denied.  


ORDER

Service connection for PTSD is denied.  

A compensable rating for the residuals of malaria is also 
denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


